Citation Nr: 0015162	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a neck and mid-back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to March 
1952.

Service connection was granted for fracture, transverse 
process of vertebra C6, C7, D1, by an August 1952 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned, effective March 7, 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued the noncompensable 
disability rating.  A compensable rating of 10 percent was 
subsequently assigned by a September 1999 Supplemental 
Statement of the Case, effective February 27, 1998.

The veteran provided testimony at a personal hearing before 
the RO in May 1999, a transcript of which is of record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for the residuals 
of his neck and mid-back injury is well-grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  For the reasons stated below, the 
Board finds that additional development is necessary in order 
to comply with VA's mandatory duty to assist in the instant 
case.

The service medical records reflect that the veteran 
sustained, among other things, a fracture, transverse process 
of vertebra C6, C7, D1, in May 1951 when he was a passenger 
in an automobile that lost steering control, left the road, 
and plunged over a 40 foot embankment.  It was noted that 
this accident occurred while the veteran was on authorized 
leave, and it was not the result of the veteran's own 
misconduct.

X-rays taken in conjunction with a July 1952 VA medical 
examination revealed deformity of the right lateral aspects 
of the 7th cervical and 4th dorsal vertebrae due to old 
fractures through the transverse processes which had resulted 
in bony bulging across this area, due to considerable 
proliferative bone formation.  Diagnoses from this 
examination included fracture, transverse processes of 
vertebrae C6, C7, D1, and distal articulating surface of 
right tibia and right ankle according to record, healed and 
uncomplicated without residual evidence of same on physical 
examination; with residual deformity of D4 and C7 transverse 
process per X-ray.

Service connection was granted for, among other things, 
fracture, transverse process of vertebra C6, C7, D1, by an 
August 1952 rating decision.  A noncompensable disability 
rating was assigned, effective March 7, 1952.

In February 1998, the veteran requested re-evaluation of his 
service-connected disabilities.  The only medical treatment 
identified at that time was at the VA Medical Center (VAMC) 
in Long Beach, California.

VA medical records were subsequently obtained that covered a 
period from October 1996 to March 1998.  These records show 
assessments of degenerative joint disease in April 1997, 
September 1997, and November 1997.  Also, the veteran was 
treated for complaints of almost constant low back pain in 
February 1998.  However, these records contain no pertinent 
findings regarding the cervical and dorsal spines; i.e. the 
service-connected neck and mid-back injury.

In the May 1998 rating decision, the RO denied increased 
ratings for any of the veteran's service-connected 
disabilities.  The RO found that the veteran had not 
indicated which specific disabilities had worsened, but that 
the VA medical records showed no treatment for any of his 
service-connected disabilities. 

At the May 1999 personal hearing, the veteran clarified that 
he was seeking an increased rating for his service-connected 
neck and mid-back injury.  He testified that he experienced a 
lot of pain in his cervical and dorsal spines, and resulting 
functional impairment.  For example, he testified that he had 
trouble sleeping because of his neck pain.  Additionally, he 
testified that he could only walk about nine or ten yards 
before his neck started to bother him.  On inquiry, he 
indicated that he experienced discomfort upon prolonged 
sitting.  He testified that he took medication on a daily 
basis because of his pain, but that he did not use a brace.  
Regarding his medical treatment, he testified that he was 
currently being treated at the Long Beach VAMC; that he had 
been treated at a VA facility in Prescott, Arizona, in 1995 
or 1996; and that he had never been treated at the Loma Linda 
VAMC.

Following the hearing, additional VA medical records were 
obtained that covered a period from March 1996 to April 1999.  
These records contain no pertinent findings regarding the 
veteran's residuals of the neck and mid-back injury.

The veteran underwent a VA examination of the spine in August 
1999.  At this examination, the veteran reported that his 
back and neck pain had gotten steadily and progressively 
worse over the past five years.  He reported that the back 
hurt when he stood too long, and that he could only walk 
about half a block before the pain in his back became too 
much.  Regarding his neck pain, he reported that it was 
constant and burning in nature.  He described the severity of 
the neck pain as a 6/10 all the time, and 8/10 when he used 
the neck too much to turn.  The back pain was described as a 
7/10 most of the time even when it was not exacerbated by 
standing or walking too long.  Further, he reported that he 
was not able to do many activities other than just normal 
activities of daily living.  He also reported that he could 
not work due to his severe neck and back pain.  The veteran 
denied any physical therapy, braces, or medication for the 
pain.  

On examination of the cervical spine, the veteran was noted 
to have 10 degrees of extension, otherwise he had full 
forward flexion, lateral rotation, and lateral bending.  X-
rays of the cervical spine showed diffuse arthrosis with 
degenerative disc disease.  Diagnostic impressions from this 
examination were cervical spine arthrosis, and mechanical low 
back pain.

In a September 1999 Supplemental Statement of the Case, the 
veteran was granted a 10 percent disability rating for the 
residuals of his neck and mid-back injury.  The RO stated 
that the 10 percent rating was based upon slightly limited 
motion of the cervical spine, or demonstrable deformity of a 
vertebral body from fracture with muscle spasm or limited 
motion.  It was also stated that a higher evaluation of 20 
percent was not warranted unless there was moderate 
limitation of motion of the cervical spine, or demonstrable 
deformity of a vertebral body from fracture with slight 
limitation of motion.  Moreover, it was emphasized that the 
veteran was not service connection for a low back (lumbar 
spine) condition, but for residuals of an injury (fracture) 
to the neck and mid-back (cervical and dorsal spine).

In a May 2000 statement, the veteran's representative 
contended that the August 1999 VA examination was inadequate 
pursuant to the holding of DeLuca v. Brown, 8 Vet. App. 202 
(1997), and that the claim should be remanded for a new 
examination.  The representative also contended that 
consideration of a separate rating was indicated by the 
diagnosis on the August 1999 VA examination of diffuse 
arthrosis of the cervical spine.  Further, the representative 
asserted that the veteran's statement on the August 1999 VA 
examination that he could not work because of his neck and 
back pain constituted and informal claim for a total rating 
based upon individual unemployability (TDIU). 

With respect to the representative contentions, the Board 
notes that in DeLuca, supra, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") pointed out that in evaluating disabilities of 
the musculoskeletal system the examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45.  Those regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, incoordination, and pain, due exclusively to 
the service-connected disability.  A VA examination report 
must provide detailed information -- not only with regard to 
any functional loss, but any limitation of function due to 
pain, weakness, fatigability, and incoordination.  Pain on 
use and movement of the joint affected during flare-ups 
should also be discussed in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.  The 
Board notes that the August 1999 VA examiner made no findings 
regarding the degree of impairment caused by the pain upon 
the veteran's neck and mid-back.  Accordingly, the Board 
concurs that the examination was inadequate pursuant to 
DeLuca, and that a new examination is warranted.

Since the Board has determined that a new examination is 
necessary, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.655 addresses the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Regarding the representative's contention of an implied claim 
of entitlement to TDIU because of the residuals of his neck 
and mid-back injury, the Board notes that in VAOPGCPREC 6-96, 
VA General Counsel stated that in determining whether a claim 
for a TDIU under 38 C.F.R. § 4.16 is raised by the record, 
the primary consideration is whether the record contains 
assertions or evidence that the claimant is unable to secure 
or follow a substantially gainful occupation due to his or 
her service-connected disabilities.  Moreover, the General 
Counsel stated that in such instances where the appealed 
issue concerns entitlement to an increased rating for a 
service-connected disability, the Board would have 
jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a TDIU provided 
the claim is based solely upon the disability or disabilities 
which are the subject of the increased rating claim.  
Although the veteran has other service-connected 
disabilities, he has alleged that he is precluded from 
substantial, gainful employment solely due to the residuals 
of his neck and mid-back injury.  Therefore, the Board finds 
that the veteran's instant claim for an increased rating also 
constitutes a claim of entitlement to a TDIU which must be 
addressed.

The Board notes that the issue of entitlement to a separate 
rating for diffuse arthrosis of the cervical spine was not 
considered below.  As it has been determined that additional 
development is necessary in the instant case, the Board is of 
the opinion that the RO should consider in the first instant 
the veteran's entitlement to a separate rating for arthrosis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
adjudicating this issue, the Board points out that the 
holdings of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 provides 
useful guidance regarding this issue.

The Board also notes that the veteran's residuals of a neck 
and mid-back injury have been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5290.  However, a review of 
both the December 1998 Statement of the Case and the 
September 1999 Supplemental Statement of the Case shows that 
the veteran was not provided with the criteria contained in 
these Diagnostic Codes.  Thus, the Board is of the opinion 
that the veteran was not provided with an adequate summary of 
the applicable laws and regulations in the instant case, and 
that a remand is necessary to correct that defect.  See 
38 C.F.R. §§ 19.29, 19.31.

With respect to Diagnostic Code 5285, the Board notes that 
the veteran may be entitled to an additional 10 percent 
rating, as opposed to a separate rating, if there is evidence 
of demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a.  However, the Board finds that it is not clear from 
the medical evidence on file whether the veteran does or does 
not have demonstrable deformity of a vertebral body.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of his neck and mid-back injury.  After 
securing the necessary release, the RO 
should obtain those records not already 
on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of the residuals of 
his neck and mid-back injury.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by his neck and mid-
back pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on the veteran's 
range of motion.  The examiner should 
also express an opinion as to whether it 
is as likely as not that the veteran is 
precluded from substantially gainful 
employment due to the residuals of his 
neck and mid-back injury.  Additionally, 
the examiner should express an opinion as 
to whether or not there is any 
demonstrable deformity of a vertebral 
body in either the veteran's cervical or 
dorsal spine.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
The RO's decision should also reflect consideration of 
whether the veteran is entitled to a TDIU, as well as a 
separate rating for diffuse arthrosis of the cervical spine.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  This Supplemental Statement of 
the Case should contain the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5290, and any other 
diagnostic code the RO deems applicable.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


